Per CuriAm.
Whether the submission were revocable or not, the fact of actual revocation, which was the main point of the defence, was withdrawn from the jury. i But it is Well settled, though not sufficiently attended to in practice, that evidence of the cause of action is not to be superceded by counter evidence in anticipation of its effect. Ünder the plea of non est factum, the court cannot prevent the disputed deed from going before the jury, on a Supposition that the execution of it has not been sufficiently proved, or that the evidence of the party maintaining the affirmative of the issue has been disproved. Here the existence of the submission at the time of the award, Was the very thing to be decided; and as it was a matter of fact, the evidence on both sides ought to have gone to the jury.
Judgment reversed, and a venire de novo awarded.